Exhibit 10.2

EXHIBIT F-1

Earn Out Payment and Conditions

1. First Measurement Year:

Potential Earn Out Payment: $1,250,000 (the “First Measurement Year Earn Out
Payment”)

a. If the Surviving Corporation’s EBITDA for this Measurement Year is less than
$1,624,000, then the First Measurement Year Earn Out Payment shall not be earned
and no portion of the First Measurement Year Earn Out Payment shall be carried
over to any future Measurement Years. However, Parent, in its sole and absolute
discretion, shall have the right (but not the obligation) to permit such
unearned portion to be carried over to a future Measurement Year.

b. If the Surviving Corporation’s EBITDA for this Measurement Year is at least
$1,624,000 but less than $2,030,000, then the Earn Out Payment earned for this
Measurement Year shall be $1,250,000 multiplied by a fraction, (A) the numerator
of which is the Surviving Corporation’s EBITDA for this Measurement Year and
(B) the denominator of which is $2,030,000. Any portion of the First Measurement
Year Earn Out Payment which is not earned under this clause 1(b) (if this clause
(b) is applicable) in the first Measurement Year shall be carried over to the
second Measurement Year, subject to the terms and conditions of clause 2 below.

c. If the Surviving Corporation’s EBITDA for this Measurement Year is $2,030,000
or greater, then the full First Measurement Year Earn Out Payment shall be
earned.

2. Second Measurement Year:

Potential Earn Out Payment: The sum of:

(i) $1,250,000 (the “Second Measurement Year Earn Out Base Payment”)

plus

(ii) (A) If clause 1(a) is applicable with respect to the first Measurement
Year, any portion of the unearned First Measurement Year Earn Out Payment which
Parent has, in its sole and absolute discretion, affirmatively decided to (as
evidenced solely by a writing signed by an executive officer of Parent
specifically stating such) permit to be carried over to the second Measurement
Year (for the avoidance of doubt, nothing in this Exhibit F-1 or this Agreement
shall be construed as imposing or implying any obligation of Parent to permit or
consider permitting any such carry over);



--------------------------------------------------------------------------------

(B) If clause 1(b) is applicable with respect to the first Measurement Year, any
portion of the unearned First Measurement Year Earn Out Payment; or

(C) if clause 1(c) is applicable with respect to the first Measurement Year,
nothing additional.

The applicable amount in clause 2(ii)(A), (B) or (C) is referred to as the
“Second Measurement Year Earn Out Additional Payment.” For the avoidance of
doubt, the Second Measurement Year Earn Out Additional Payment shall not include
any First Measurement Year Earn Out Payment earned but not paid as a result of
Parent’s set off rights under this Agreement.

The sum of the applicable amounts in clauses 2(i) and (ii) is referred to as the
“Second Measurement Year Earn Out Payment.”

a. If the Surviving Corporation’s EBITDA for this Measurement Year is less than
$2,608,000, then no Second Measurement Year Earn Out Payment shall be earned.

b. If the Surviving Corporation’s EBITDA for this Measurement Year is at least
$2,608,000 but less than $3,260,000, then the Earn Out Payment earned for this
Measurement Year shall be the Second Measurement Year Earn Out Base Payment
multiplied by a fraction, (A) the numerator of which is the Surviving
Corporation’s EBITDA for this Measurement Year and (B) the denominator of which
is $3,260,000, and no Second Measurement Year Earn Out Additional Payment shall
be earned.

c. If the Surviving Corporation’s EBITDA for this Measurement Year equals
$3,260,000, then the full Second Measurement Year Earn Out Base Payment shall be
earned, and no Second Measurement Year Earn Out Additional Payment shall be
earned.

d. If the Surviving Corporation’s EBITDA for this Measurement Year is greater
than $3,260,000, then the Earn Out Payment earned for this Measurement Year
shall be (i) the full Second Measurement Year Earn Out Base Payment, plus

(ii) the product of (x) the Second Measurement Year Earn Out Additional Payment
multiplied by (y) the lesser of (A) one (1) and (B) the following fraction:

a) the numerator of which is 1) the quotient (expressed as a percentage) of the
Surviving Corporation’s EBIDTA for the second Measurement Year, divided by
$3,260,000 minus 2) 100%, and

b) the denominator of which is 1) 100% minus 2) the quotient (expressed as a
percentage) of the Surviving Corporation’s EBITDA for the first Measurement Year
divided by $2,030,000.



--------------------------------------------------------------------------------

3. If the Second Measurement Year Earn Out Payment is not earned in full, Parent
shall have the sole and absolute discretion to permit the unearned portion to be
earned in a third Measurement Year, and, if so, to establish the conditions and
benchmarks for the earning of such amounts. Parent, however, is under no
obligation to permit or consider permitting such unearned portion to be earned
in any such future periods. Any such decision by Parent shall be evidenced
solely by a writing signed by an executive officer of Parent specifically and
affirmative stating such decision.